IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42240

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 463
                                                )
       Plaintiff-Respondent,                    )   Filed: April 15, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ZACHARI ZAPATA TEETS,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah a. Bail, District Judge.

       Withheld judgment with ten years’ probation for domestic violence in the
       presence of children, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge
                  ________________________________________________

PER CURIAM
       Zachari Zapata Teets was found guilty of domestic violence in the presence of children,
Idaho Code §§ 18-918(2), 18-903(a), 18-918(4). The district court withheld judgment and
placed Teets on probation for ten years. Teets appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Teets’s judgment of conviction and sentence are affirmed.




                                                   2